                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

  PLATE, LLC and CHRISTOPHER PLATE,                   )
                                                      )       Case No. 3:18-CV-265
         Plaintiffs and Counterclaim Defendants,      )
                                                      )      (patent case)
  v.                                                  )
                                                      )      Hon. Curtis Collier
  ELITE TACTICAL SYSTEMS, LLC,                        )
  JIM HANSEN, GEORGE LOVEDAY, III,                    )      Jury Trial Demanded
  and GEORGE LOVEDAY, IV,                             )
                                                      )
         Defendants and Counterclaimant.              )


                                 STIPULATION OF DISMISSAL


         In accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the

  plaintiffs, Plate, LLC and Christopher Plate, and the defendants, Elite Tactical Systems, LLC,

  Jim Hansen, George Loveday, III, and George Loveday, IV, hereby stipulate to the dismissal of

  all claims and counterclaims in this case with prejudice. Each party shall bear his or its own

  attorney’s fees and costs.

         DATED: March 4, 2021


  s/Van R. Irion by permission                     s/John T. Winemiller
  Van R. Irion (TN 024519)                         R. Bradford Brittian (TN 007130)
  Law Office of Van R. Irion                       John T. Winemiller (TN 21084)
  800 South Gay St., Suite 700                     Ian G. McFarland (TN 030549)
  Knoxville, Tennessee 37929                       Merchant & Gould P.C.
  van@irionlaw.com                                 800 S. Gay St., Suite 2150
                                                   Knoxville, TN 37929
  s/William M. Fischbach by permission             (865) 380-5960
  William M. Fischbach                             (612) 332-9081 (facsimile)
  Jack R. Vrablik                                  bbrittian@merchantgould.com
  Gianni Pattas                                    jwinemiller@merchantgould.com
  Tiffany & Bosco, P.A.                            imcfarland@merchantgould.com
  2525 East Camelback Rd., 7th Floor
  Phoenix, AZ 86016                                Elisabeth S. Muirhead (pro hac vice)
  wmf@tblaw.com                                    Merchant & Gould P.C.
  jrv@tblaw.com                                    150 South Fifth Street, Suite 2200



Case 3:18-cv-00265-CLC-HBG Document 223 Filed 03/04/21 Page 1 of 2 PageID #: 6583
  gp@tblaw.com                                      Minneapolis, MN 55402
                                                    (612) 332-5300
  Counsel for Plaintiffs                            (612) 332-9081 (facsimile)
                                                    emuirhead@merchantgould.com

                                                    Counsel for Defendants




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 4, 2021, a copy of the foregoing was filed electronically.
  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
  indicated on the electronic filing receipt. All other parties will be served by U.S. Mail. Parties
  may access this filing through the Court’s electronic filing system.

                                                 s/John T. Winemiller




                                                    2

Case 3:18-cv-00265-CLC-HBG Document 223 Filed 03/04/21 Page 2 of 2 PageID #: 6584
